DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed 3/21/2022, has been entered. Claims 1-25 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-17, 20-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (US 20120325465) in view of Piotti et al. (US 20120062886).
Regarding claims 1 and 20: Hammer discloses a method of surface logging a well using a plurality of markers distinguishable from each other (abstr.; [00067], [0007], [0014]). Hammer discloses that the marker can be a variety of agents from a finite list of agents ([0014]) but does not explicitly disclose that the markers are polymeric taggants. 
Hammer, as modified by Piotti, discloses adding each of the plurality of polymeric taggants to a circulating drilling fluid in a sequence while drilling the well (Hammer - abstr.; [0006], [0007], [0014], [0016], [0017]; Piotti - [0008], [0009], [0017]-[0019], [0075]). Hammer, as modified by Piotti, discloses that at least one of the plurality of polymeric taggants is in the form of a polymeric nanoparticle or a solubilized polymer (Piotti - [0017]). Hammer, as modified by Piotti, discloses taking a sample of drill cuttings carried by the circulating drilling fluid (Hammer - abstr.; [0006], [0007], [0014], [0016], [0017]; Piotti - [0008], [0009], [0017]-[0019], [0075]). Hammer, as modified by Piotti, discloses measuring concentrations of individual polymeric taggants attached to the drill cuttings in the sample (Hammer - abstr.; [0006], [0007], [0014], [0016], [0017]; Piotti - [0008], [0009], [0017]-[0019], [0075]). Hammer, as modified by Piotti, discloses identifying a depth associated with the sample based, at least in part, on the measured concentrations of individual polymeric taggants and on the sequence (Hammer - abstr.; [0006], [0007], [0014], [0016], [0017]; Piotti - [0008], [0009], [0017]-[0019], [0075]). 
Hammer, as modified by Piotti, discloses that the polymeric taggants have ceiling temperatures between 400 and 800°C (Piotti - [0011] - 400 Deg. C or higher). 

Regarding claim 3: Hammer, as modified by Piotti, does not explicitly disclose that portions of the polymeric taggants attach to the drill cuttings during generation of the drill cuttings. However, Hammer discloses that the agents mark the cutting and teaches a method of estimating the originating depth of the cutting ([0006], [0007], [0014]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to understand that in order to estimate the originating depth of the cuttings, using Hammer’s method, the cuttings must be marked or tagged during the cutting generation. As it is notoriously well-known that drilling fluid, exiting a drill bit, contacts the drill cuttings as they are formed, it would have been within routine skill to understand that any taggants/markers, which are injected with the drilling fluid, would contact the cuttings as they are generated. Such an understanding would have been predictable with a reasonable expectation of success. 
Regarding claims 4 and 21: Hammer, as modified by Piotti, discloses that adding each of the plurality of polymeric taggants to the circulating drilling fluid comprises adding the polymeric nanoparticles to the circulating drilling fluid (Hammer - [0026]; Piotti -[0001]; [0003], [0004]). 
Regarding claim 5: Hammer, as modified by Piotti, discloses that the nanoparticles of the polymeric taggants penetrate into the drill cuttings (Piotti - [0004]). 

Regarding claims 11 and 24: Hammer, as modified by Piotti, discloses that the polymeric taggants have an affinity for the drill cuttings (Hammer - abstr.; [0006], [0007], [0014], [0016], [0017]; Piotti - [0008], [0009], [0017]-[0019], [0075]). 
Regarding claims 12 and 25: Hammer, as modified by Piotti, discloses that the polymeric taggants have a hydrophobic surface (Hammer - [0029]). 
Regarding claim 13: Hammer, as modified by Piotti, discloses that taking the sample of the circulating drilling fluid comprises taking the sample before the drilling fluid returns to a mud pit or other reservoir (Hammer - [0019]). 
Regarding claim 14: Hammer, as modified by Piotti, does not explicitly disclose that adding each of the plurality of polymeric taggants to a circulating drilling fluid comprises injecting fluid bearing the polymeric taggants at a concentration of between 500 and 1500 ppm at a rate of between 1 and 10 liters per minute into the mud-flow. However, Hammer discloses varying the injection rate to vary the concentration ([0017]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have injected fluid bearing the polymeric taggants at a concentration of between 500 and 1500 ppm at a rate of between 1 and 10 liters per minute into the mud-flow. As Hammer teaches to vary injection and concentration, it would have been within routine skill to select a desired injection rate to achieve a desired concentration. Such a selection would have been predictable with a reasonable expectation of success. 

Regarding claim 16: Hammer, as modified by Piotti, does not explicitly disclose that switching to the polymeric taggant next in the sequence comprises waiting between 60 and 240 seconds after stopping injection of the first polymeric taggant before starting injection of the next polymeric taggant. However, Hammer discloses varying the injection rates and varying the concentration ([0017]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have waited between 60 and 240 seconds after stopping injection of the first polymeric taggant before starting injection of the next polymeric taggant. As Hammer teaches to vary injection and concentration, it would have been within routine skill to select a desired injection rate to achieve a desired concentration. Such a selection would have been predictable with a reasonable expectation of success. 
. 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (US 20120325465) and Piotti et al. (US 20120062886), as applied to claim 1 above, and further in view of Hammond (US 20190368336).   
Hammer and Piotti disclose the invention substantially as claimed and as discussed above.
Regarding claim 10: Hammer, as modified by Piotti, does not explicitly disclose performing nuclear-based porosity or mineralogy analyses on the drill cuttings. Hammond discloses performing nuclear-based porosity or mineralogy analyses on the drill cuttings ([0019]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have performed nuclear-based porosity or mineralogy analyses on the drill cuttings, as taught by Hammond, to determine characteristics (physical properties such as density, etc.) and attributes (such as color, characteristic distinguishing features including descriptors of shape and size, etc.) of drill cuttings in the extracted samples. 
. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (US 20120325465) and Piotti et al. (US 20120062886), as applied to claim 1 above, and further in view of Zupanick (US 20040108110).   
Hammer and Piotti disclose the invention substantially as claimed and as discussed above.
Regarding claim 19: Hammer, as modified by Piotti, does not explicitly disclose that the circulating drilling fluid comprises foam. Zupanick discloses that a circulating drilling fluid can comprises foam ([0168]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Hammer, as modified by Piotti, so that the circulating drilling fluid comprises foam, as taught by Zupanick, in order to aerate the drilling fluid in the annulus as the well bore is being drilled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 7-9 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claims are rewritten to overcome the rejections based on the ground of nonstatutory double patenting (see above).
Response to Arguments
Applicants’ arguments and amendments filed 3/21/22 with respect to the previous rejections of claims 1-25 have been fully considered and they are at least partially persuasive. The rejections and objections which have been overcome have not been repeated herein. 
Applicants appears to argue that Piotti fails to disclose a polymeric nanoparticle or a solubilized polymer. The examiner disagrees with applicants’ analysis and conclusion (see rejection above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/30/2022